UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15 (d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 25, 2009 (August 3, 2009) ExperTelligence, Inc. (Exact name of registrant as specified in its charter) Nevada 0-11596 95-3506403 (State or other jurisdiction of Incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 2101 Vista Parkway, Suite 292
